t c summary opinion united_states tax_court efstratios aivatzidis and marilyn cribbs piek petitioners v commissioner of internal revenue respondent docket no 16691-12s filed date efstratios aivatzidis and marilyn cribbs piek pro sese anna a long for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent issued a statutory_notice_of_deficiency to petitioners for in which he determined a deficiency in income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether petitioners are entitled to deduct on schedule a itemized_deductions unreimbursed employee business_expenses in excess of those respondent allowed are entitled to deduct repair and maintenance_expenses on schedule c profit or loss from business in excess of those respondent allowed are entitled to deduct a loss on schedule e supplemental income and loss and are liable for the accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioners resided in california when the petition was filed respondent’s adjustment for self-employment_tax is computational and will be resolved by the determination of the court on the other issues background petitioners timely filed their federal_income_tax return for petitioner efstratios aivatzidis during the years relevant to this opinion was in the business of contracting his services as a limousine driver during petitioner marilyn cribbs piek a registered nurse was employed first at tri-city medical center tri-city in an administrative position and then as an in-home health care worker with oasis in oceanside california petitioners purchased a house in oceanside in later that year in order to pursue certain business opportunities in and near los angeles california petitioners moved to santa monica california while living in santa monica petitioners rented out the oceanside house tenants subjected the house to substantial damages during through petitioners made repairs before receiving new tenants the oceanside house remained rented out through date petitioners attempted unsuccessfully to continue to rent it out in and they moved back in and remained there through date when petitioners filed their federal_income_tax return in addition to their schedule e they attached a form_8582 passive_activity_loss limitations showing a loss of dollar_figure for activities with net_loss and a loss of dollar_figure for prior years unallowed losses after application of the phase-out provision of sec_469 petitioners claimed a passive_activity_loss of dollar_figure for that they deducted on schedule e respondent upon examination of the return disallowed the deduction petitioners deducted on schedule c for the limousine driver business car and truck expenses of dollar_figure based on mileage for which respondent made no adjustment they also deducted dollar_figure as repair and maintenance_expenses which respondent disallowed and unreimbursed employee business_expenses of dollar_figure on schedule a of which respondent disallowed dollar_figure discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 the court finds that petitioners have not argued or shown that they have met the requirements of sec_7491 and the burden_of_proof does not shift to respondent the amount deducted after the sec_67 reduction of miscellaneous itemized expense deductions by of adjusted_gross_income employee business_expenses petitioners deducted unreimbursed employee business_expenses of dollar_figure with respect to mrs piek’s jobs as a health care professional respondent determined that petitioners were entitled to deduct dollar_figure of the amount shown on the return petitioners failed to offer any evidence to prove that they are entitled to a deduction in excess of what respondent allowed respondent’s determination of petitioners’ allowable unreimbursed employee business_expenses is sustained repair and maintenance_expenses petitioners deducted on the schedule c for mr aivatzidis’ limousine business car and truck expenses of dollar_figure based on mileage for which respondent made no adjustment and dollar_figure as actual vehicle repair expenses which respondent disallowed there is nothing on petitioners’ schedule c to indicate that they used more than one vehicle in the limousine business petitioners testified at trial however that mr aivatzidis used two vehicles in conducting his limousine business in a taxpayer may use a standard mileage rate as established by the internal_revenue_service irs in lieu of substantiating actual expenses for the business use of a passenger_automobile see sec_1_274-5 income_tax regs a taxpayer may use either method but not both larson v commissioner tcmemo_2008_187 according to mrs piek mr aivatzidis used an suv and a town car in mr aivatzidis used the optional standard mileage rate to calculate his expenses for the suv he testified and his actual repair and maintenance_expenses for the town car mr aivatzidis testified that he had had an accident in that damaged the front of the town car and the damage cost dollar_figure to repair mr aivatzidis testified that the car was involved in a second accident in either or that caused dollar_figure of damage he added that he paid for the repairs himself because he was afraid his insurance premiums would increase if he made an insurance claim petitioners’ problem here is that they failed to provide any substantiation for any automobile repair or maintenance expense paid in or in fact any evidence that they owned a town car that was damaged respondent’s adjustment to petitioners’ deduction for repair and maintenance_expenses on schedule c is sustained schedule e deduction respondent argues that sec_280a precludes petitioners’ schedule e deduction of a real_estate loss relating to the oceanside house the court agrees with respondent sec_280a provides that save for exceptions that do not apply to petitioners no deductions from income otherwise allowable may be taken with respect to a dwelling that is used by the taxpayer as a residence during the taxable_year the provision does not disallow deductions normally available to homeowners such as mortgage interest and real_estate_taxes sec_280a respondent did not adjust petitioners’ deductions on schedule a of real_estate_taxes of dollar_figure and mortgage interest of dollar_figure a dwelling is used as a residence of the taxpayer during the taxable_year if the taxpayer uses it for personal purposes more than the greater of days or of the number of days it is used as a rental unit sec_280a petitioners were unable to rent the oceanside house to third parties and lived in it for six months during because petitioners failed to rent the house at all during sec_280a also prevents petitioners from deducting rental expenses respondent’s determination to deny petitioners’ schedule e deduction is sustained accuracy-related_penalty sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 as petitioners did not dispose_of the oceanside property in they are not entitled to deduct passive losses accumulated in earlier years see sec_469 g 280a c trowbridge v commissioner tcmemo_2003_164 aff’d 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner t c pincite respondent determined that for petitioners underpaid a portion of their income_tax because of negligence or intentional disregard of rules or regulations sec_6662 and b imposes a penalty equal to of the portion of the underpayment attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard see sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the accuracy-related_penalty is not imposed with respect to any portion of an underpayment if a taxpayer demonstrates that there was reasonable_cause for that portion of the underpayment and that they acted in good_faith with respect to that portion see sec_6664 sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id on the basis of petitioners’ failure to keep adequate books_and_records or to substantiate items properly the court concludes that respondent has produced sufficient evidence to show that the imposition of the accuracy-related_penalty under sec_6662 is appropriate for petitioners for failed to substantiate itemized_deductions and schedule c expenses and deducted schedule e expenses for a home in which they lived during the year petitioners did not show that there was reasonable_cause for and that they acted in good_faith with respect to any portion of the underpayment_of_tax for therefore respondent’s determination of the accuracy-related_penalty under sec_6662 and b for is sustained to reflect the foregoing decision will be entered for respondent
